DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Arguments/Remarks dated 01/12/2022, Claims filed 01/12/2022 and Response After Final Action dated 01/12/2022.
Notice to Applicant
 With respect to Applicant’s Arguments/Remarks and further Examiner analysis and consideration under 35 USC 101, Claims 1-10 and 13-19 are pending. Claims 12-19 were previously cited as allowable subject matter if rewritten to overcome the rejections under 35 USC 101. Accordingly, Claims 1-10 and 13-19 are allowed under withdraw of rejections of 35 USC 101.
Response to Drawings Objection
The drawings that were objected to as failing to comply with 37 CFR 1.84(p)(5) have since been corrected.
Reasons for Patent Eligibility under 35 USC 112
Examiner analyzed newly amended claims in view of the recent 112(a) rejections. Examiner finds that the new amendments are sufficient in overcoming the rejection and thus the rejection is withdrawn.



Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended claims in view of 101 analysis (PEG 2019 guidance).
	When the present claim limitations are considered as a whole and together as a combination, Examiner finds that the claim integrates the judicial exception into a practical application for the management of automobile recalls. Examiner further finds that the incorporation of the elements listed in the claims (in at least the privacy-compliant data store, inbound data landing area and functionality of the firewalls) are found to integrate the exception into a practical application due to in at least the improvement to the computer and technical field. Further going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Thus under Step 2A Prong Two, the claims are patent eligible under 35 USC 101 and additionally recite significantly more than an abstract idea.
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Pecht, A. Ramakrishnan, J. Fazio and C. E. Nash, "The role of the U.S National Highway Traffic Safety Administration in automotive electronics reliability and safety assessment," in IEEE Transactions on Components and Packaging Technologies, vol. 28, no. 3, pp. 571-580, Sept. 2005
Abreu (US 2014/0089006 A1) - System And Method For Communicating Product Recall Information, Product Warnings Or Other Product-Related Information To Users Of Products
Alexander et al. (US 2013/0036061 A1) - PRODUCT RECALL INFORMATION MANAGEMENT
Casady et al. (US 2015/0012294 A1) - REAL-TIME RECALL INVENTORY MATCHING SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                            /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623